Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to Applicant’s amendment and Terminal Disclaimer filed on 6/8/22.
Terminal Disclaimer
The terminal disclaimer filed on 6/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Number 10998062 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/22 was filed after the mailing date of the present application on 2/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-22 are allowed.  Claims 2, 12 and 18 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory system, in combination with other cited limitations, configured to: perform, through the plurality of word lines, a first program operation to program the first memory block; after a predetermined delay time from completion of the first program operation, perform a threshold voltage test to determine if threshold voltages of the memory cells in the first memory block are greater than corresponding desired levels; and perform, through the plurality of word lines, a second program operation to program the first memory block based on a result of the threshold voltage test as recited in claims 2.
Claims 3-11 are therefore allowed because of their dependency on claim 2.
The reasons for allowance of independent claim 12 has been stated in the office action sent on 3/31/22.
The prior art of record further fails to disclose a method for programming a memory system, the method comprising: performing a first program operation to program a first memory block of the memory system; after a predetermined delay time from completion of the first program operation, performing a threshold voltage test to determine if threshold voltages of a plurality of memory cells in the first memory block are greater than corresponding desired levels; and performing a second program operation to program the first memory block based on a result of the threshold voltage test as recited in claim 18.
Claims 19-22 are therefore allowed because of their dependency on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824